       Case 3:19-cv-00329-DPM Document 5 Filed 06/23/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRIS DESOTO                                                   PLAINTIFF
#662923

v.                       No: 3:19-cv-329-DPM


PANNELL, LPN/Nurse, NEACCC                                    DEFENDANT

                                ORDER
     1. The Court withdraws the reference.
     2. DeSoto hasn't filed an amended complaint; and the time to do
so has passed.    Doc. 4. His complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                                         fl
                                        D.P. Marshall Jr.
                                        United States District Judge
